—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kron, J.), rendered June 7, 2000, convicting him of robbery in the first degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court properly exercised its discretion in making its Sandoval ruling (see People v Gray, 84 NY2d 709 [1995]; People v Pavao, 59 NY2d 282 [1983]; People v Sandoval, 34 NY2d 371 [1974]). Although the defendant’s previous convictions were for the same types of crimes for which he was on trial, the Supreme Court struck an appropriate balance by limiting questioning to the most recent convictions, and precluding inquiry into the underlying facts of the prior convictions (see People v Walker, 83 NY2d 455 [1994]). In addition, the defendant was not deprived of his right to be present at all material stages of the trial when the Supreme Court entertained an evidentiary application outside of his presence, as the application involved a matter of law, and the defendant’s absence did not have a substantial effect on his ability to defend, nor did it involve factual matters about which the defendant might have peculiar knowledge (see People v Bozella, 205 AD2d 790 [1994]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, either are unpreserved for appellate review or without merit. Altman, J.P., Florio, Friedmann and H. Miller, JJ., concur.